USCA1 Opinion

	




                                [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ____________________        No. 97-1650                            ANDRES GOTAY-FIGUEROA, ET AL.,                               Plaintiffs, Appellants,                                          v.                          MUNICIPALITY OF SAN JUAN, ET AL.,                                Defendants, Appellees.                                 ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                   [Hon. Salvador E. Casellas, U.S. District Judge]                                               ___________________                                 ____________________                                        Before                                 Selya, Circuit Judge,                                        _____________                           Campbell, Senior Circuit Judge,                                     ____________________                              and Lynch, Circuit Judge.                                         _____________                                 ____________________            Frederic Chardon Dubos on brief for appellants.            ______________________            Jose Angel Rey on brief for appellees.            ______________                                 ____________________                                    October 14, 1997                                 ____________________                 Per  Curiam.    Appellants are  present  or  former city                 ___________            police officers for the Municipality of San Juan.  They claim            their employer has violated the Fair Labor Standards Act,  29            U.S.C.    201  et  seq. ("FLSA"),  in  two respects:    1) by            failing to  pay overtime  as required  by subsection  207(a),            even  though they worked more than  40 hours per week; and 2)            by giving them compensatory time  in lieu of overtime pay for            hours  worked in  excess  of 35  or 40  hours  per week,1  in                                                                    1            violation of subsection 207(o).                 Both  arguments fail for the same reason.  Appellants do            not become eligible for payment  of overtime wages until they            have worked 43 hours per week; see  29 U.S.C.   207(k) and 29                                           ___            C.F.R.     553.230(b)  &  (c).    The  rule  applies  to  law            enforcement personnel  who  have  a  seven to  28  day  "work            period."    Their argument  that  this special  rule  for law            enforcement officers does not apply to them, since they never            work seven consecutive  days, is specious.    A "work period"                       ___________            is not a "duty cycle."  Instead,  it is a recurring period of            work, from seven to 28 days, which the employer sets up ahead            of time for  determining whether an employee  is eligible for                                            ____________________               1Appellants seem to  claim they were entitled  to overtime               1            pay for  hours worked  in excess of  35 per  week; apparently            local law  is more generous  than federal law with  regard to            municipal  employees; see  Ordinance No. 58,  Municipality of                                  ___            San Juan, June 28, 1985.  Whether appellants allege they were            entitled  to overtime  pay under  the FLSA  after  working 35            hours or 40 hours, they still  fail to allege a violation  of            the FLSA.  See text infra.                       ___      _____                                         -2-            overtime pay  in any given  period.  29 C.F.R.    553.224(a).            Appellants have not  alleged they were required  to work more            than  43   hours  in   a  work   period  without   additional            compensation, so they have failed  to allege or show facts to            support their claims.                 Affirmed.  Loc. R. 27.1.                 _________                                         -3-